               18-22963-rdd           Doc 79        Filed 01/03/19          Entered 01/03/19 18:00:35                 Main Document
                                                                           Pg 1 of 4


                                            UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF NEW YORK


In re EMC Bronxville Metropolitan LLC                                                        Case No. 18-22963 (RDD)
      Debtor                                                                        Reporting Period: December 1, 2018 -
                                                                                                      December 31, 2018

                                                                                    Federal Tax I.D. # XX-XXXXXXX

                                        CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                 Form No.         Document Explanation
                                                                                                         Attached  Attached
     Schedule of Cash Receipts and Disbursements                                    MOR-1                      X
     Bank Reconciliation (or copies of debtor's bank reconciliations)               MOR-1 (CON'T)                              X
        Copies of bank statements                                                                                              X
        Cash disbursements journals                                                                                            X
     Statement of Operations                                                        MOR-2                                      X
     Balance Sheet                                                                  MOR-3                                      X
     Status of Post-petition Taxes                                                  MOR-4                                      X
        Copies of IRS Form 6123 or payment receipt                                                                             X
        Copies of tax returns filed during reporting period                                                                    X
     Summary of Unpaid Post-petition Debts                                          MOR-4                                      X
        Listing of Aged Accounts Payable                                                                                       X
     Accounts Receivable Reconciliation and Aging                                   MOR-5                                      X
     Taxes Reconciliation and Aging                                                 MOR-5                                      X
     Payments to Insiders and Professional                                          MOR-6                                      X
     Post Petition Status of Secured Notes, Leases Payable                          MOR-6                                      X
     Debtor Questionnaire                                                           MOR-7                      X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.
                                                                                                               January 3, 2019
     Signature of Trustee                                                                               Date

     Signature of Authorized Individual*                                                                Date

     Fred Stevens, Chapter 11 Trustee of EMC Bronxville
     Metropolitan, LLC                                                                                  Date

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                    FORM MOR
                                                                                                                                        2/2008
                                                                                                                                   PAGE 1 OF 3
                                                                      Page 1 of 4
18-22963-rdd       Doc 79      Filed 01/03/19      Entered 01/03/19 18:00:35            Main Document
                                                  Pg 2 of 4


In re: EMC Bronxville Metropolitan LLC

Case No. 18-22963 (RDD)
Reporting Period: December 1, 2018 to December 31, 2018


                                 Notes to the Monthly Operating Report

General Notes

On June 22, 2018 (the “Filing Date”), an involuntary Chapter 7 petition was filed against EMC Bronxville
Metropolitan LLC (the “Debtor”), under title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of New York, White Plains Division (the
“Bankruptcy Court”).

On July 23, 2018, the Bankruptcy Court entered an order converting the Chapter 7 case to Chapter 11 under
of the Bankruptcy Code. See Order signed on 7/23/2018 Granting Motion Converting Chapter 7 Case
Under Chapter 11 of the Bankruptcy Code (Dkt. 14).

On September 25, 2018, the Bankruptcy Court entered an order approving the appointment of Fred Stevens,
Esq., as the Chapter 11 Trustee. See Order signed on 9/24/2018 Approving Appointment of Chapter 11
Trustee {Fred Stevens, Esq.} (Dkt. 43).

To date, the Chapter 11 Trustee’s professionals are in the process of reviewing and analyzing the Debtor’s
books and records in connection with preparing the Debtor’s Official Form 206, Schedule of Assets and
Liabilities (the “SOAL”) and the Debtor’s Official Form 2017, Statement of Financial Affairs (the
“SOFA”).

The Chapter 11 Trustee and his professionals are in the processes of identifying any and all of the Debtor’s
bank accounts and the related statements and other financial books and records.

Due to the lack of information received to date and since the Debtor did not have any operations post-
petition, there is no activity reflected in this operating report. Once the bank accounts have been identified
and records received, the Chapter 11 Trustee will amend this operating report.




                                                  Page 2 of 4
             18-22963-rdd                  Doc 79           Filed 01/03/19               Entered 01/03/19 18:00:35                              Main Document
                                                                                        Pg 3 of 4
In re EMC Bronxville Metropolitan LLC                            Case No. 18-22963 (RDD)
      Debtor                                            Reporting Period: December 1, 2018 - December 31, 2018

                                                SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                       BANK ACCOUNTS
                                                                 OTHER              CURRENT MONTH
                                                                                   ACTUAL (TOTAL OF
     ACCOUNT NUMBER (LAST 4)
                                                                                     ALL ACCOUNTS)
     CASH BEGINNING OF MONTH                                         Unknown                Unknown
     RECEIPTS
     CASH SALES                                                              -                       -
     ACCOUNTS RECEIVABLE -                                                   -                       -
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                   -                       -
     POSTPETITION
     LOANS AND ADVANCES                                                      -                       -
     SALE OF ASSETS                                                          -                       -
     OTHER (ATTACH LIST)                                                     -                       -
     TRANSFERS (FROM DIP ACCTS)                                              -                       -
       TOTAL RECEIPTS                                                        -                       -
     DISBURSEMENTS
     NET PAYROLL                                                             -                       -
     PAYROLL TAXES                                                           -                       -
     SALES, USE, & OTHER TAXES                                               -                       -
     INVENTORY PURCHASES                                                     -                       -
     SECURED/ RENTAL/ LEASES                                                 -                       -
     INSURANCE                                                               -                       -
     ADMINISTRATIVE                                                          -                       -
     SELLING                                                                 -                       -
     OTHER (ATTACH LIST)                                                     -                       -
     OWNER DRAW *                                                            -                       -
     TRANSFERS (TO DIP ACCTS)                                                -                       -
     PROFESSIONAL FEES                                                       -                       -
     U.S. TRUSTEE QUARTERLY FEES                                             -                       -
     COURT COSTS                                                             -                       -
     TOTAL DISBURSEMENTS                                                     -                       -

     NET CASH FLOW                                                           -                       -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                             Unknown                Unknown
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                               THE FOLLOWI NG SECTI ON M UST BE COM PLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                             -
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                            -
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY                                                            -
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                        -
     TRUSTEE QUARTERLY FEES


                                                                                                                                                           FORM MOR-1
                                                                                                                                                                2/2008
                                                                                                                                                           PAGE 2 OF 3
                                                                                  Page 3 of 4
        18-22963-rdd         Doc 79       Filed 01/03/19        Entered 01/03/19 18:00:35          Main Document
                                                               Pg 4 of 4


In re EMC Bronxville Metropolitan LLC                                                    Case No. 18-22963 (RDD)
                                                                                Reporting Period: December 1, 2018 -
       Debtor                                                                                     December 31, 2018


                                            DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes                 No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of
   1                                                                                                       X
       business this reporting period?
       Have any funds been disbursed from any account other than a debtor in
   2                                                                                                       X
       possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax
   3                                                                                                       X
       returns?
       Are workers compensation, general liability or other necessary
   4   insurance coverages expired or cancelled, or has the debtor received                                X
       notice of expiration or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                     X
       Have any payments been made on pre-petition liabilities this reporting
   6                                                                                                       X
       period?
       Are any post petition receivables (accounts, notes or loans) due from
   7                                                                                                       X
       related parties?
   8   Are any post petition payroll taxes past due?                                                       X
   9   Are any post petition State or Federal income taxes past due?                                       X
  10   Are any post petition real estate taxes past due?                                                   X
  11   Are any other post petition taxes past due?                                                         X
  12 Have any pre-petition taxes been paid during this reporting period?                                   X
  13 Are any amounts owed to post petition creditors delinquent?                                           X
  14 Are any wage payments past due?                                                                       X
     Have any post petition loans been been received by the Debtor from any
  15                                                                                                       X
     party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                         X
     Is the Debtor delinquent with any court ordered payments to attorneys or
  17                                                                                                       X
     other professionals?
     Have the owners or shareholders received any compensation outside of
  18                                                                                                       X
     the normal course of business?




                                                                                                               FORM MOR-7
                                                                                                                     2/2008
                                                                                                                PAGE 3 OF 3
                                                          Page 4 of 4
